        Case 7:20-cv-00066 Document 1 Filed on 03/10/20 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 UNITED STATES OF AMERICA              §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:20-CV-066
                                       §
 0.501 ACRES OF LAND, MORE OR          §
 LESS, SITUATE IN HIDALGO COUNTY, §
 STATE OF TEXAS; AND JOHNNY R.         §
  HART AND JENNIFER L. HART, ET AL     §
                                       §
                    Defendants.        §
______________________________________________________________________________

                       COMPLAINT IN CONDEMNATION
______________________________________________________________________________

        1.      This is a civil action brought by the United States of America at the request of the

Secretary of the Department of Homeland Security, through the Acquisition Program Manager,

Wall Program Management Office, U.S. Border Patrol Management Office Directorate, U.S.

Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security, for the

taking of property under the power of eminent domain through a Declaration of Taking, and for

the determination and award of just compensation to the owners and parties in interest.

        2.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.§

1358.

        3.      The interest in property taken herein is under and in accordance with the authority

set forth in Schedule “A.”

        4.      The public purpose for which said interest in property is taken is set forth in

Schedule “B.”

        5.      The legal description and map or plat of land in which certain interests are being

                                             Page 1 of 2
                                      Complaint in Condemnation
      Case 7:20-cv-00066 Document 1 Filed on 03/10/20 in TXSD Page 2 of 2



acquired by the filing of this Complaint, pursuant to the Declaration of Taking, are set forth in

Schedules “C” and “D.”

       6.      The interest being acquired in the property described in Schedules “C” and “D” is

set forth in Schedule “E.”

       7.      The amount of just compensation estimated for the property interest being acquired

is set forth in Schedule “F.”

       8.      The names and addresses of known parties having or claiming an interest in said

acquired property are set forth in Schedule “G.”

       9.      Local and state taxing authorities may have or claim an interest in the property by

reason of taxes and assessments due and eligible.

       WHEREFORE, Plaintiff requests judgment that the interest described in Schedule “E” of

the property described in Schedules “C” and “D” be condemned, and that just compensation for

the taking of said interest be ascertained and awarded, and for such other relief as may be lawful

and proper.


                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                              By:     s/ Alexander N. DerGarabedian__________
                                                      ALEXANDER N. DERGARABEDIAN
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 3381593
                                                      New York Bar No. 5103577
                                                      1701 W. Bus. Highway 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: 956-992-9380
                                                      Facsimile: (956) 618-8016
                                                      E-mail: alexander.dergarabedian@usdoj.gov
                                                      Attorney in Charge for Plaintiff

                                             Page 2 of 2
                                      Complaint in Condemnation
Case 7:20-cv-00066 Document 1-1 Filed on 03/10/20 in TXSD Page 1 of 32




  SCHEDULE
     A
 Case 7:20-cv-00066 Document 1-1 Filed on 03/10/20 in TXSD Page 2 of 32



                                     SCHEDULE A

                           AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved March 23, 2018, as Public Law 115-

141, div. F, tit. II, 132 Stat. 348, and the Act of Congress approved February 15, 2019, as

Public Law 116-6, div. A, tit. II, Section 230, which appropriated the funds that shall be

used for the taking.
Case 7:20-cv-00066 Document 1-1 Filed on 03/10/20 in TXSD Page 3 of 32




  SCHEDULE
      B
 Case 7:20-cv-00066 Document 1-1 Filed on 03/10/20 in TXSD Page 4 of 32



                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:20-cv-00066 Document 1-1 Filed on 03/10/20 in TXSD Page 5 of 32




  SCHEDULE
     C
 Case 7:20-cv-00066 Document 1-1 Filed on 03/10/20 in TXSD Page 6 of 32



                                    SCHEDULE C

                                LEGAL DESCRIPTION

                                 Hidalgo County, Texas

Tract: RGV-MCS-2206
Owner: Johnny R. Hart and Jennifer L. Hart , et al.
Acres: 0.102
Case 7:20-cv-00066 Document 1-1 Filed on 03/10/20 in TXSD Page 7 of 32
Case 7:20-cv-00066 Document 1-1 Filed on 03/10/20 in TXSD Page 8 of 32
 Case 7:20-cv-00066 Document 1-1 Filed on 03/10/20 in TXSD Page 9 of 32



                              SCHEDULE C (CONT’D)

                               LEGAL DESCRIPTION

                                 Hidalgo County, Texas

Tract: RGV-MCS-2207
Owner: Johnny R. Hart and Jennifer L. Hart, et al.
Acres: 0.028
Case 7:20-cv-00066 Document 1-1 Filed on 03/10/20 in TXSD Page 10 of 32
Case 7:20-cv-00066 Document 1-1 Filed on 03/10/20 in TXSD Page 11 of 32
Case 7:20-cv-00066 Document 1-1 Filed on 03/10/20 in TXSD Page 12 of 32



                              SCHEDULE C (CONT’D)

                                LEGAL DESCRIPTION

                                 Hidalgo County, Texas

Tract: RGV-MCS-2207-1
Owner: Johnny R. Hart and Jennifer L. Hart , et al.
Acres: 0.371
Case 7:20-cv-00066 Document 1-1 Filed on 03/10/20 in TXSD Page 13 of 32
Case 7:20-cv-00066 Document 1-1 Filed on 03/10/20 in TXSD Page 14 of 32
Case 7:20-cv-00066 Document 1-1 Filed on 03/10/20 in TXSD Page 15 of 32




   SCHEDULE
       D
Case 7:20-cv-00066 Document 1-1 Filed on 03/10/20 in TXSD Page 16 of 32



                                    SCHEDULE D

                                     MAP or PLAT




                             LAND TO BE CONDEMNED

Tract: RGV-MCS-2206
Owner: Johnny R. Hart and Jennifer L. Hart , et al.
Acres: 0.102
Case 7:20-cv-00066 Document 1-1 Filed on 03/10/20 in TXSD Page 17 of 32




Tract: RGV-MCS-2206
Owner: Johnny R. Hart and Jennifer L. Hart, et al.
Acres: 0.102
Case 7:20-cv-00066 Document 1-1 Filed on 03/10/20 in TXSD Page 18 of 32




Tract: RGV-MCS-2206
Owner: Johnny R. Hart and Jennifer L. Hart, et al.
Acres: 0.102
Case 7:20-cv-00066 Document 1-1 Filed on 03/10/20 in TXSD Page 19 of 32



                              SCHEDULE D (CONT’D)

                                    MAP or PLAT




                            LAND TO BE CONDEMNED
Tract: RGV-MCS-2207
Owner: Johnny R. Hart and Jennifer L. Hart, et al.
Acres: 0.028
Case 7:20-cv-00066 Document 1-1 Filed on 03/10/20 in TXSD Page 20 of 32




Tract: RGV-MCS-2207
Owner: Johnny R. Hart and Jennifer L. Hart, et al.
Acres: 0.028
Case 7:20-cv-00066 Document 1-1 Filed on 03/10/20 in TXSD Page 21 of 32




Tract: RGV-MCS-2207
Owner: Johnny R. Hart and Jennifer L. Hart, et al.
Acres: 0.028
Case 7:20-cv-00066 Document 1-1 Filed on 03/10/20 in TXSD Page 22 of 32



                              SCHEDULE D (CONT’D)

                                    MAP or PLAT




                            LAND TO BE CONDEMNED
Tract: RGV-MCS-2207-1
Owner: Johnny R. Hart and Jennifer L. Hart, et al.
Acres: 0.371
Case 7:20-cv-00066 Document 1-1 Filed on 03/10/20 in TXSD Page 23 of 32




Tract: RGV-MCS-2207-1
Owner: Johnny R. Hart and Jennifer L. Hart, et al.
Acres: 0.371
Case 7:20-cv-00066 Document 1-1 Filed on 03/10/20 in TXSD Page 24 of 32




Tract: RGV-MCS-2207-1
Owner: Johnny R. Hart and Jennifer L. Hart, et al.
Acres: 0.371
Case 7:20-cv-00066 Document 1-1 Filed on 03/10/20 in TXSD Page 25 of 32




    SCHEDULE
        E
Case 7:20-cv-00066 Document 1-1 Filed on 03/10/20 in TXSD Page 26 of 32



                                       SCHEDULE E

                                     ESTATE TAKEN

                                   Hidalgo County, Texas

Tracts: RGV-MCS-2206, RGV-MCS-2207, RGV-MCS-2207-1
Owner: Johnny R. Hart and Jennifer L. Hart, et al.
Acres: 0.501

The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;

Reserving to the owners of the lands identified in the following Warranty Deed(s)
Document No. 1998-656429, Official Records of Hidalgo County (O.R.H.C.), Document
No. 2005-1459757, Official Records of Hidalgo County (O.R.H.C.), and Document No.
1999-820043, Official Records of Hidalgo County (O.R.H.C.); (Hidalgo County
Appraisal District Property ID Nos. 1013698, 271342, and 271338), reasonable access to
and from the owners’ lands lying between the Rio Grande River and the border barrier
through opening(s) or gate(s) in the border barrier between the westernmost mark labeled
“Beginning” and easternmost mark labeled “Ending” depicted on the map below;

Excepting and excluding all interests in water rights and water distribution and drainage
systems, if any, provided that any surface rights arising from such water rights or systems
are subordinated to the United States’ construction, operation and maintenance of the
border barrier.
Case 7:20-cv-00066 Document 1-1 Filed on 03/10/20 in TXSD Page 27 of 32



                        SCHEDULE E (CONT’D)
Case 7:20-cv-00066 Document 1-1 Filed on 03/10/20 in TXSD Page 28 of 32




    SCHEDULE
        F
Case 7:20-cv-00066 Document 1-1 Filed on 03/10/20 in TXSD Page 29 of 32



                                     SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION



   The sum estimated as just compensation for the all lands being taken in this action is

FOUR HUNDRED THIRTY-SIX THOUSAND, ONE DOLLAR AND NO/100

($436,001.00), to be deposited herewith in the Registry of the Court for the use and benefit

of the persons entitled thereto. This sum estimated just compensation is comprised of the

following portions:

       TRACT RGV-MCS-2206 and TRACT RGV-MCS-2207:
       The sum estimated as just compensation for the land acquired is
       THREE HUNDRED NINETY-TWO THOUSAND, ONE HUNDRED
       FIFTY-NINE DOLLARS AND 00/100 ($392,159.00).


       TRACT RGV-MCS-2207-1:
       The sum estimated as just compensation for the land acquired is
       FORTY-THREE THOUSAND, EIGHT HUNDRED, FORTY-TWO
       DOLLARS AND 00/100 ($43,842.00).
Case 7:20-cv-00066 Document 1-1 Filed on 03/10/20 in TXSD Page 30 of 32




     SCHEDULE
        G
Case 7:20-cv-00066 Document 1-1 Filed on 03/10/20 in TXSD Page 31 of 32



                                     SCHEDULE G

                                INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s
property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                             Reference
 Johnny R. Hart                               Tract RGV-MCS-2206
                                              Warranty Deed with Vendor’s Lien,
 Mission, Texas 78537                         Document #1998-656429;
                                              filed February 20, 1998, Official Records
                                              of Hidalgo County

                                              Tract RGV-MCS-2207
 Jennifer L. Hart                             Special Warranty Deed, Document
                                              #2005-1459757; filed April 15, 2005,
 Mission, Texas 78537                         Official Records of Hidalgo County

                                              Tract RGV-MCS-2207-1
                                              Warranty Deed with Vendor’s Lien,
                                              Document #1999-820043; filed
                                              November 3, 1999, Official Records of
                                              Hidalgo County
 U.S. Small Business Administration           Tract RGV-MCS-2206
 10737 Gateway West #320                      Deed of Trust, Document #2010-
 El Paso, Texas 79933                         2139210; filed September 20, 2010,
                                              Official Records of Hidalgo County
 Ray A. Gonzales, Trustee for Falcon          Tract RGV-MCS-2207-1
 International Bank                           Deed of Trust Security Agreement-
 5219 McPherson Road                          Financing Statement Assignment of
 Laredo, Texas 78041                          Rents, Document #2008-1949941,
                                              Official Records of Hidalgo County
 Hidalgo County                               Taxing Authority
 Pablo (Paul) Villarreal Jr.                  Tract RGV-MCS-2206
 Tax Assessor-Collector                       Warranty Deed with Vendor’s Lien,
 2804 S. Business Hwy 281                     Document #1998-656429;
 Edinburg, TX 78539                           filed February 20, 1998, Official Records
 (956) 318-2157                               of Hidalgo County

                                              Tract RGV-MCS-2207
Case 7:20-cv-00066 Document 1-1 Filed on 03/10/20 in TXSD Page 32 of 32



                                    Special Warranty Deed, Document
                                    #2005-1459757; filed April 15, 2005,
                                    Official Records of Hidalgo County

                                    Tract RGV-MCS-2207-1
                                    Warranty Deed with Vendor’s Lien,
                                    Document #1999-820043; filed
                                    November 3, 1999, Official Records of
                                    Hidalgo County
                           Case 7:20-cv-00066 Document 1-2 Filed on 03/10/20 in TXSD Page 1 of 2
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                            0.501 Acres of Land, More or Less, Situate in Hidalgo County, State
United States of America                                                                                    of Texas; Johnny R. Hart and Jennifer L. Hart, et al.

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Hidalgo
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Alexander N. DerGarabedian, United States Attorney's Office, SDTX,
1701 West Bus. Hwy. 83, Ste. 600, McAllen, TX 78501 (956)992-9380


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           40 U.S.C. 3113 and 3114
VI. CAUSE OF ACTION Brief description of cause:
                                           Land condemnation proceeding for temporary easement (right of entry) to survey and conduct testing
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
03/10/2020                                                              s/ Alexander N. DerGarabedian
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
                         Case 7:20-cv-00066 Document 1-2 Filed on 03/10/20 in TXSD Page 2 of 2
JS 44 Reverse (Rev. 06/17)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
